Citation Nr: 0315433	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-50 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972, and from June 1975 to July 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Denver, 
Colorado, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for a left wrist disability and 
assigned a 0 percent, noncompensable disability rating, 
effective from the time of separation from service.  

In an August 1998 rating decision, the RO increased the 
rating to 10 percent, again effective from separation from 
service.  The veteran has continued his appeal for a higher 
rating, and is seeking an initial rating in excess of 10 
percent.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since separation from service, the veteran's left wrist 
disability has been manifested by slight limitation of 
motion, pain, fatigability, mild weakness and incoordination, 
and a small, well-healed scar.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left wrist disability have not been met at any time 
since separation from service.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, 4.118, Diagnostic Codes 5003, 5024, 5215, 7805 (2002); 
67 Fed. Reg. 49,590-49,959 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains relevant medical 
records from during and after service, including the report 
of a recent VA examination of the veteran's left wrist.  In 
May 1999, the Board remanded the case for the development of 
additional evidence relevant to the left wrist claim.  The RO 
has completed the requested development, and the case is 
ready for adjudication by the Board.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the August 1994 and 
August 1998 rating decisions, an August 1995 statement of the 
case (SOC), the May 1999 Board remand, and supplemental 
statements of the case (SSOCs) dated in August 1998 and June 
2002.  These documents together relate the law and 
regulations that govern the veteran's left wrist rating 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  In 
the May 1999 Board remand, and an August 2001 letter from the 
RO, VA informed the veteran and his representative of the 
type of evidence needed to support his claim, and indicated 
what the veteran should do toward obtaining such evidence, 
and what VA would do.

II.  Left Wrist Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, where the veteran 
is in receipt of the maximum evaluation based on limitation 
of motion, and a higher rating requires ankylosis, these 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for his left wrist disability, 
and continued to appeal after the RO increased the initial 
rating.  The Board will consider the evidence for the entire 
period since the effective date of the grant of service 
connection, and will consider whether staged ratings are 
warranted.

The veteran's service medical records indicate that he is 
right handed.  In 1984, he had a blunt trauma to his left 
wrist when he was struck by a breaker bar.  A nodule 
developed on the wrist, and x-rays showed rotatory 
subluxation of the carpal navicular bone.  In June 1984, he 
had surgery to release the first dorsal compartment of the 
extensor tendon of the left wrist.  In February 1992, he was 
in a motor vehicle accident.  He did not report any injury to 
the left wrist or hand at the time of the accident, but later 
he indicated that the injuries from the accident had included 
injuries of both wrists.  

The veteran had private orthopedic evaluation and treatment 
on several occasions from April 1992 to October 1992.  A 
Finkelstein test was positive, and the treating physician 
diagnosed chronic de Quervain's tenosynovitis of the left 
wrist.  The physician found tenderness over the first dorsal 
compartment and the extensors of the left wrist.  The left 
wrist and hand had full ranges of motion.

On VA medical examination in January 1994, the examiner noted 
a one-centimeter post-surgical scar at the base of the left 
thumb.  The ranges of motion of both wrists were to 60 
degrees of palmar flexion, 90 degrees of dorsiflexion, 20 
degrees of radial deviation and 30 degrees of ulnar 
deviation.

In September 1995, the veteran wrote that his left wrist 
disability was manifested by pain and stiffness, and limited 
his ability to lift things.  He asserted that the disability 
significantly limited his employment capabilities.

On VA examination in August 1997, the veteran reported pain 
along the ulnar border of the left wrist.  He stated that the 
wrist had weakness, easy fatigability, and incoordination.  
On examination, the left wrist was not tender.  The range of 
motion was to 45 degrees of palmar flexion, 40 degrees of 
dorsiflexion, and 45 degrees of ulnar deviation.  Using two-
pound and five-pound weights, the range of motion was to 40 
degrees of palmar flexion, 40 degrees of dorsiflexion, and 20 
degrees of ulnar deviation.  The examiner noted weakened 
movement and easy fatigability, particularly with the two-and 
five-pound weights.  There was no incoordination.  There was 
evidence, in the form of facial grimacing, of painful motion.  
The examiner stated that he could not estimate whether flare-
ups would decrease the range of motion further. 

In a June 2001 VA social and industrial survey, the veteran 
reported that he was a high school graduate, and was taking 
college courses toward an associate degree and a bachelor's 
degree in personnel management.  He reported that he had 
worked during service in short-range artillery, in 
recruiting, and as a supply sergeant.  He stated that, since 
his retirement from service in 1993, he had worked as a 
security guard, sporting goods salesman, temporary worker, 
customer service representative, and apprentice electrician.  
He indicated that he currently worked as a compliance officer 
for the IRS, handling customer service calls.  He related 
that he had been terminated from work as an apprentice 
electrician and as a postal service mail sorter because of 
performance deficiencies related to his left wrist 
disability.

On VA examination in June 2001, the veteran reported weakness 
and pain in his left wrist.  He stated that his left wrist 
disability had made him unable to retain jobs as an 
electrician and as a computer technician.  He reported having 
pain in the wrist with heavy activities, and flare-ups of 
symptoms with weather changes or greater activity.  He stated 
that his current work with the IRS was not physically 
demanding.  On examination, the range of motion of the left 
wrist was to 80 degrees of palmar flexion, 90 degrees of 
dorsiflexion, 10 degrees of radial deviation, and 15 degrees 
of ulnar deviation.  There was no weakness; strength on 
flexion and extension were 5/5.  There was mildly increased 
pain and mild incoordination with resisted extension and 
flexion.  Thumb extension was full and pain-free, and 
de Quervain's sign was negative.  There was a well-healed 
scar over the distal radius, proximal to the thumb, 
consistent with the 1984 surgery.

The examiner's impression was pain and mild weakness of the 
left wrist.  The examiner indicated that he would assign an 
additional 10 degrees of motion loss for the DeLuca factors 
that were present (weakness, fatigability, and 
incoordination).  The examiner expressed the opinion that the 
impact of the veteran's left wrist disability on his ability 
to maintain employment was mild.  He stated that the veteran 
was fit for non-physical work, and could do some light duty 
work, but might not be able to do work that required heavy 
lifting or repetitive use of his left wrist.

The veteran's left wrist is currently evaluated under 
Diagnostic Codes 5024, for tenosynovitis, and 7805, for a 
scar.  Tenosynovitis is to be rated based on limitation of 
motion, comparable to degenerative arthritis.  38 C.F.R. 
§ 4.71a.  Degenerative arthritis is rated based on the 
limitation of motion of the joints involved.  If the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating is assigned for each 
major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion of the wrist is rated at 10 percent if 
dorsiflexion is less than 15 degrees, or if palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Medical examination and treatment records show limitation of 
motion of the left wrist that is less than the limitation 
required for a compensable rating under Diagnostic Code 5215.  
Even with an additional 10 degrees of limitation attributable 
to DeLuca factors, as estimated by the most recent examiner, 
the limitation of motion is noncompensable.  In any event the 
currently assigned 10 percent rating for limitation of motion 
under Diagnostic Codes 5003 and 5024 is the maximum 
available.  Since he retains significant motion, it is not 
ankylosed, such as would be necessary for a higher evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214.

The veteran's left wrist disability is also manifested by a 
scar residual to the 1984 surgery.  While his appeal was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders.  See 67 Fed. Reg. 49,590-
49,959 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Medical records indicate that the scar is one centimeter long 
and well healed.  Under the previous regulations, a stable, 
nontender scar not on the head, face, or neck is rated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Under the revised 
regulations, a scar that is not on the head, face, or neck, 
is not deep, and does not cause limitation of motion is not 
compensable unless it covers an area of 929 square 
centimeters or greater.  Otherwise the scar is to be rated 
based on the limitation of function of the affected part.  
67 Fed. Reg. 49,590-49,959 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7805).  

The scar on the veteran's left wrist does not meet the 
criteria for a compensable rating under either the previous 
or revised regulations.  The medical evidence relates the 
limitation of function of the wrist to tenosynovitis, rather 
than to the scar.  Evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  A 
veteran is entitled to separate ratings only where none of 
the 
symptomatology for any one condition duplicates, or overlaps 
others.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
limitation of function of the veteran's left wrist should not 
be rated twice, attributed to both tenosynovitis and the 
scar.  The higher rating, for the tenosynovitis, should be 
assigned

The veteran is not prejudiced by the Board's initial 
consideration of the new rating criteria, because he has not 
alleged, and the evidence does not suggest, that the scar is 
symptomatic.

The veteran's left wrist disability has not varied 
significantly over the time since his separation from 
service.  Therefore, it is not necessary to assign staged 
ratings.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Although the RO has not discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind.  The veteran has not required post-service 
hospitalizations for his left wrist disability.  The veteran 
has indicated that his wrist disability made him unable to 
continue to certain types of work.  He is currently employed, 
however, and the physician who performed the most recent VA 
examination opined that the impact of the veteran's left 
wrist disability on his ability to maintain employment was 
mild.  The left wrist disability does not markedly interfere 
with his employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a left wrist disability is not warranted for any period 
since separation from service.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

